Citation Nr: 0405291	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability other than a shell fragment wound (SFW) scar.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an increased rating for the residuals of 
SFWs to the left thigh, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for third degree burn 
scars of the left upper arm, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm. Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1999, the Board remanded the appeal concerning 
the increased rating for the SFW of the left thigh for 
further development and denied the appeal as to the other 
three issues.  Subsequently, the U. S. Court of Appeals for 
Veterans Claims (Court) vacated that part of the February 
1999 Board decision which denied the service connection 
claims and the increased rating claim for the left arm burn 
scars, and remanded them to the Board for further specified 
action.  The Court did not retain jurisdiction over these 
matters.  

In August 2001, the Board remanded the remaining three issues 
on appeal to the RO for further development in accordance 
with the Court's Orders.  These actions have now been 
completed, and the appeal with respect to all four issues 
listed on the cover page has been returned to the Board for 
further consideration.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  Other than a SFW scar of the left knee, the appellant did 
not incur any chronic left or right knee disability during 
his World War II military service.  

3.  The appellant's current left knee disability was not 
present in service, manifested within one year thereof, 
caused by service, or caused or chronically worsened by 
service-connected disability.  

4.  The appellant's current right knee disability was not 
present in service, manifested within one year thereof, 
caused by service, or caused or chronically worsened by 
service-connected disability.  

5.  The residuals of SFWs of the left thigh are currently 
manifested by no more than a moderate degree of disability 
resulting from injury to Muscle Group XIV; the residual scars 
are all superficial, non-tender, asymptomatic and productive 
of no functional impairment.  

6.  The service-connected burn scars of the left upper arm 
involve an area not exceeding 77.4 square centimeters; the 
scars are well-healed, with only minimal tenderness, and do 
not cause functional impairment.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disability of the 
left knee (other than a SFW scar) is not established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2003).  

2.  Entitlement to service connection for a disability of the 
right knee is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).  

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of SFWs to the left thigh is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.56, 4.73, 
Diagnostic Code 5314 (1996-2003).  

4.  Entitlement to an increased rating for third degree burn 
scars of the left upper arm, currently rated 10 percent 
disabling, is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.73, Diagnostic Code 7801 (1996) & 
7802 (1997-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated March 19, 1999, and July 25 
and December 11, 2002.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims, 
and extensive VA and private medical records have been 
obtained.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claims at issue in this appeal were commenced and 
initially adjudicated in 1996, long before the enactment of 
the VCAA in November 2000, strict compliance with the timing 
requirement set forth at length by the Court in Pelegrini was 
not possible in this case.  The supplemental statements of 
the case issued in December 2002 and May 2003 reflect that 
the claims were considered on a de novo basis following the 
issuance of the VCAA letters in July and December 2002.  
There is no indication or reason to believe that the 
decisions would have been different had the claims not been 
the subjects of prior adjudications.  Therefore, in the 
Board's opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claims were considered by the RO on a de 
novo basis after issuance of the notice required under the 
VCAA.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant had active service during World War II.  He was 
born in June 1926 and is currently 77 years old.  The service 
medical records indicate that he sustained multiple SFWs of 
the left arm and leg while in action in May 1945.  He 
received emergency first aid in the field and was then 
evacuated to a field hospital where the wounds were debrided, 
and sulfa and Vaseline dressings were applied.  The appellant 
was later transferred to a hospital ship, to a station 
hospital, and then to a convalescent hospital; and he was 
returned to duty in June 1945.  

In January 1946, the appellant sustained third degree burns 
to his left upper arm when he fell against a hot steam pipe.  
Skin grafts in March 1946 were unsuccessful, resulting in a 
granulating burn wound measuring 2 x 1.2 inches in April 1946 
and 5 x 8 centimeters (cm.) (40 square cm.) in May 1946.  
After a long period of convalescence, he was returned to duty 
in June 1946, at which time it was reported that the wound 
measured only 1.5 cm. in diameter.  No further significant 
findings were reported on the appellant's discharge medical 
examination in June 1946.  

Service connection was subsequently established for third 
degree burn scars on the upper left arm, rated 10 percent 
disabling from June 1946; for SFW scars with retained 
fragments in the left thigh with damage to Muscle Group XIV, 
rated 10 percent disabling from June 1946; and for a donor 
scar on the right thigh and for multiple asymptomatic SFW 
scars of the left leg and arm (including a SFW scar on the 
lateral aspect of the left knee) noncompensably rated from 
June 1946.  

On a postservice VA medical examination in August 1949, the 
appellant claimed to have received multiple SFWs over the 
lower and upper legs, both arms, hands, knees, back and 
shoulder in the May 1945 incident.  A VA orthopedic examiner 
reported that physical examination indicated that the 
appellant had received some small shrapnel particles in the 
region of the left shoulder, the left upper arm, the left 
forearm, the right forearm, the left thigh, and in the region 
of the left knee.  The only wound of any serious import was 
the wound to the left thigh, which was the only SFW resulting 
in a symptomatic scar.  The appellant also alleged that his 
left knee ached at times, but this was not objectively 
verified at this time.  The burn scar on the upper left arm 
was measured as 4 x 3.25 inches.  This scar was moveable and 
only slightly sensitive, and there was some damage to the 
underlying Muscle Group VI.  A black and white photograph of 
this burn scar was taken at this time.  

This VA orthopedic examiner further reported in August 1949 
that there were four small scars on the middle third of the 
left thigh which were moveable and not tender, with minimal 
damage to the underlying Muscle Group XIV.  A small, 
moveable, nontender scar was also seen at the lateral aspect 
of the left knee, with no apparent muscle involvement.  This 
scar was asymptomatic, and the left knee itself had a normal 
range of motion without pain, crepitus or increase in fluid 
content.  X-ray films of the left thigh disclosed a very 
minute metallic retained foreign body (RFB) or shrapnel 
fragment in the soft tissue of the lateral portion of the 
upper third of the left thigh.  X-ray studies of the left 
knee disclosed a normal knee joint, and there was no mention 
of RFBs at this location.  This VA orthopedic examiner 
reported diagnoses which included a "gunshot" wound scar of 
the left thigh and left knee with slight damage to Muscle 
Group XIV, with RFB; together with the burn scar of the left 
upper arm.  Similar findings and diagnoses were also reported 
by a VA general medical examiner at this time, who also 
reported the presence of a small vertical scar on the left 
knee dating from a fall prior to service in 1938.  

Private medical treatment reports dating from December 1986 
to April 1989 received from D. Fakhoury, M.D., reflect 
complaints by the appellant in January 1989 of pain in both 
knees and in the right ankle which he said were similar to a 
bout of gout five years earlier.  The appellant was fairly 
adamant that these symptoms represented another attack of 
gout, but the doctor felt that arthritis was a more likely 
cause for these complaints.  

VA outpatient treatment records dating from 1989 to March 
2003 are also of record.  Degenerative changes (arthritis) of 
the left knee were confirmed by VA X-ray studies in May 1989, 
but there was no evidence of acute fracture, dislocation, 
osseous destructive changes, soft tissue calcifications or 
RFBs found in the left knee at this time.  The appellant 
later complained of right knee pain which was also attributed 
to degenerative changes.  As a result of chronic degenerative 
arthritis of both knees, the appellant underwent a total left 
knee arthroplasty (replacement) in January 1996 and a total 
right knee arthroplasty in July 1996.  These VA medical 
records also reflect psychiatric treatments beginning in 
October 1997, and at least one period of involuntary 
hospitalization, for a delusional disorder; but no complaints 
or treatments pertaining to the left upper arm burn scar or 
to the left thigh SFW.  Complaints in May 1998 of left elbow 
pain were attributed to bursitis.  The appellant complained 
in February 2001 of bilateral knee pain, and some 
postoperative varus laxity was noted.  In May 2002, the 
appellant sustained lacerations to his left knee from a 
chainsaw.  In February 2003, it was reported that the 
appellant was actively delusional.  

The current claims were received in February 1996.  The 
appellant contended that shrapnel particles had been scraped 
from his left knee joint during the January 1996 surgery and 
that his doctors had told him that his knee problems were to 
a large degree the result of SFWs sustained in service.  The 
relevant VA medical records do not corroborate these 
contentions by the appellant; instead, the 1996 knee 
surgeries are attributed in those medical records solely to 
degenerative arthritis in both knees.  

In March 1996, the appellant was accorded VA medical 
examinations for burn scars and for muscle injuries by the 
same VA examiner, who does not appear to have reviewed the 
claims file, including the service medical records and the 
relevant postservice medical records, in connection with 
these examinations.  The burn scar in the left triceps area 
was described as circular in shape and measured 6 x 5 cm. 
(30 square cm.).  There was intermittent pain with exertion 
noted in this region.  The appellant gave a history of a SFW 
injury to his left knee which then went through the superior 
aspect of his left thigh, and he noted that he had recently 
required a total left knee replacement.  The examiner 
reported that there was a scar of the lateral left knee area 
which involved no tissue loss and no adhesions.  Somewhat 
strangely, since she did not examine the appellant until 
after he had received a total left knee replacement, the VA 
examiner in March 1996 also reported that there was damage to 
the left knee joint with a decreased range of motion most 
likely secondary to damaged tendons.  She also reported that 
there had been muscle penetration in the left lateral knee 
area, a finding never reported before or since in connection 
with this injury.  The VA examiner in March 1996 then 
reported a diagnosis of traumatic arthritis of the left knee, 
status post left knee replacement, secondary to shrapnel 
injury to the left knee.  Unfortunately, this VA examiner was 
no longer available when the Board subsequently sought 
further clarification of the ambiguities reflected by her 
March 1996 medical report.  

The appellant was seen by another VA examiner in May 1996, 
who reported that the left upper arm burn scar was 9 x 5 cm. 
(45 square cm.).  This scar was not tender or painful on 
palpation of the area; it was well-healed and caused no 
functional impairment; and there were no adhesions.  There 
was a full range of motion in the left shoulder and left 
elbow, and the examiner found no additional disability of the 
left arm secondary to this burn injury.  

The VA examiner in May 1996 reviewed the claims file in 
connection with these examinations of the appellant, and he 
noted that there was no mention in the service medical 
records of significant tissue loss, or of nerve or vascular 
injury in connection with the SFWs to the left thigh and knee 
in service.  Currently, there were some small old scars over 
the lateral left knee consistent with the SFW reported by the 
appellant and subsequent total left knee replacement.  The 
SFW scar on the left knee was soft, supple, non-tender, and 
the same color as the surrounding skin.  It was not depressed 
or elevated, nor was it adherent to the surrounding tissue.  
The left knee had no demonstrable pain on range of motion or 
palpation.  X-ray films of both knees in April 1995 (prior to 
replacement surgery) were reviewed and demonstrated bilateral 
medial compartment degenerative joint disease (arthritis) 
which appeared to be symmetric and related to mild varus 
malalignment of both knees.  This was described as a quite 
typical picture for medial compartment degenerative joint 
disease.  A postoperative X-ray of the left knee showed total 
knee arthroplasty components to be in place and well aligned.  
There was no significant tissue loss in the left thigh and 
knee when compared to the right, and evidence of damage to 
the tendons of either knee was not apparent on this 
examination.  Quadriceps and hamstring strength on the left 
was 5/5 with no demonstrable weakness present.  

The VA examiner in May 1996 concluded that there were no 
significant deficit of the left thigh muscles, and no 
demonstrable link between the left thigh wounds in service 
and the subsequent development of bilateral knee degenerative 
joint disease, which was secondary to varus malalignment of 
both lower extremities.  It was reported that there was no 
demonstrable link between this degenerative process and the 
service-connected SFW injury.  

In his notice of disagreement filed in July 1996, the 
appellant contended that the SFW of the left thigh was a 
strong factor leading to the surgical replacement of both 
knees, which was directly contrary to the medical opinion of 
the VA examiner in May 1996.  

At the April 1997 hearing before the undersigned, the 
appellant testified that he experienced constant pain in the 
area of the left thigh SFW, not just after exercising but 
even after normal use.  He also repeated his contention that 
the service-connected left thigh wound somehow contributed to 
his later knee problems, but he also indicated that he 
believed that the left knee SFW, especially RFBs in the left 
knee joint, caused his left knee arthritis and the knee 
replacement surgery in 1996.  He claimed that his doctors had 
told him this.  However, when asked, he was initially unable 
to explain the basis for his right knee claim, stating that 
the "joint just plain wore out."  (Transcript, p. 8)  
Later, he remarked that he didn't think he would have 
developed arthritis in either knee except for the retained 
shrapnel in the left knee.  He further claimed that he had 
initially sustained SFWs in service throughout his body from 
head to toe, many of which were not removed.  The appellant 
was advised at this hearing that he needed to submit medical 
evidence to support his contentions concerning the allegedly 
service-related causes of his bilateral knee disabilities.  
He further testified at this hearing that the left arm burn 
scar is bothered by wearing coarse clothing or brushing 
against it, and that his left arm has been weaker than the 
right arm ever since the burn injury in service.  He also 
stated that the muscles of his upper left arm were in an 
abnormal position.  

The appellant was accorded comprehensive VA examinations in 
December 1997.  The reports of these examinations reflect a 
review of the appellant's medical records, including the 
service medical records, by the examiner.  The appellant 
related that he did relatively well physically until he 
noticed the onset of pain in both knees about 20 years 
previously (i.e., in about 1977) which eventually led to the 
surgical replacement of both knees in 1996.  He also 
complained of tenderness over the burn scar on the upper left 
arm and of pain in the left thigh.  However, no objective 
confirmation of the appellant's subjective complaints 
resulted from these official examinations.  The appellant was 
able to remove his shirt during the examination without any 
apparent problems involving the left upper arm; he also 
walked with a normal gait and was able to move around without 
demonstrable difficulty.  Physical examination of the 
appellant disclosed a 2 x 2 cm. traumatic scar over the 
anterior proximal aspect of the left thigh with no visible 
loss of muscle mass and no measurable atrophy of the left 
thigh relative to the right.  Both knees would fully extend, 
and there was no valgus or varus instability present.  

It was the medical opinion of the VA examiner in December 
1997 that the SFW to the left thigh sustained in service did 
not significantly compromise the function of the left knee, 
and that the appellant's postservice degenerative arthritis 
of both knees was caused solely by the aging process.  
Furthermore, the appellant demonstrated good muscular control 
of the left knee on this examination, and there was no 
demonstrable quadriceps malfunction which would contribute to 
arthritis in the left knee.  Finally, there was no objective 
evidence indicating that either postservice knee condition 
was related to the left thigh injury in service.  The 
diagnoses reported by this VA medical examiner in December 
1997 indicated that the postoperative residuals of the 
appellant's bilateral total knee arthroplasty were not 
service-connected.  

In May 1999, the appellant was accorded VA examinations of 
his muscles and joints.  It was noted that the appellant was 
72 years old at this time.  Examination of the left hip was 
unremarkable, and no evidence of left hip disability was 
found on this examination.  X-ray films of the left hip were 
normal.  The appellant complained of daily symptoms of pain 
and stiffness with some weakness in the left knee following 
his replacement surgery.  There was no evidence of systemic 
inflammatory arthritis at this time.  

The appellant reported that his wounds in service healed, and 
he did well for two or three years after service until he 
began having problems with the left thigh.  Primarily, he 
said that he would develop symptoms of pain in the left thigh 
when he would exercise excessively or with weather changes, 
and that this condition had progressed over the past several 
years.  Physical examination of the left thigh revealed three 
superficial scars which were not tender.  There were no 
palpable metal fragments in the left thigh at this time, nor 
was there evidence of quadriceps muscle atrophy or muscle 
loss.  The strength of the left thigh with extension and 
flexion was within normal limits.  Although the appellant 
complained of excessive fatigability with stair climbing, 
excessive fatigue or weakened motion could not be elicited on 
this examination of the left thigh.  There was also no 
evidence of left leg functional impairment due to pain, nor 
was there evidence of any nonservice-connected disability to 
account for the appellant's symptoms of subjective weakness 
of the left leg.  The diagnosis reported at this time was of 
a SFW to the left thigh with residual symptoms.  

The appellant was again examined in November 2002 by the VA 
examiner who had previously seen him in December 1997, and 
the claims file and the appellant's medical history were 
thoroughly reviewed by this examiner at this time.  It was 
this medical expert's opinion that the left leg SFWs in 
service were to the mid and upper left thigh and did not 
directly involve the left knee joint.  Furthermore, these 
left leg wounds in service were relatively minor and resulted 
in little, if any, significant damage to the muscles 
controlling the left knee.  It was further noted that the May 
1989 X-ray films of the left knee made no mention of a 
foreign body or shrapnel in the vicinity of the left knee 
joint.  It was therefore the stated opinion of this medical 
expert that the arthritic process in the left and right knees 
first documented in 1989 was a direct result of "wear and 
tear and aging," and was totally unrelated to the SFWs 
sustained during World War II.  

Concerning the burn scar on the left upper arm, the VA 
examiner in November 2002 reported that this scar, located 
over the posterior proximal triceps, measured 4 x 8 cm. (32 
square cm.).  The left shoulder showed a full range of motion 
relative to the right; and there was no evidence of any 
exfoliation, exudation, itching, or crusting relative to the 
scar.  The appellant's various scars were well-nourished and 
had not broken down; also, there was no evidence of any 
functional impairment of the left arm as a result of the 
scarring.  He concluded that the burn scar was of cosmetic 
significance only  



III.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, arthritis may 
be presumed to have been incurred or aggravated in service if 
it was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a).  

Finally, when aggravation of a nonservice-connected condition 
results from a service-connected condition, compensation is 
payable for the additional degree of disability (but only 
that degree) attributable to the service-connected condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

The evidence in this case establishes that the appellant 
sustained multiple SFWs to the left arm and leg in 1945.  
Service connection is in effect for the SFW scar of the 
veteran's left knee.  The relevant service medical records do 
not corroborate the appellant's current contentions about 
sustaining SFWs in service throughout his body "from head to 
toe," nor do the service medical records reflect the 
presence of any chronic disability of the left knee (other 
than the SFW scar) or of the right knee.  The degenerative 
arthritis of the knees which eventually necessitated the 
surgical replacement of both knee joints in 1996 was not 
objectively shown until 1989, more than 40 years after the 
appellant's discharge from active service in 1946; and the 
appellant himself has described the onset of related symptoms 
in approximately 1977, more than 30 years after service.  
There is thus no basis for concluding that the onset of 
arthritis in either knee occurred during service.  Moreover, 
this degenerative arthritic process has been attributed by 
several competent medical experts solely to "wear and tear 
and aging" acting on both knee joints over the years, rather 
than to any of the wounds sustained by the appellant in World 
War II.  The relevant medical records also do not corroborate 
the appellant's contention that shrapnel fragments were found 
and removed from his left knee joint at the time of the 1996 
surgery.  Furthermore, in view of the very minor nature of 
the wounds sustained in service, no factual basis has been 
presented to even suggest that the service-connected 
disabilities chronically worsened the degenerative arthritis 
which is documented in both knees around 1989 or later.  

The somewhat ambiguous but favorable medical opinion offered 
by the VA examiner in March 1996 has been considered by the 
Board, but this opinion is not consistent with the known 
facts concerning the nature of the appellant's wounds in 
service and does not appear to have been based upon a review 
of the extensive medical records dating from service and 
afterward which are contained in the claims file; it is 
therefore of less probative value than the contrary medical 
opinions of record which were based upon a complete and 
thorough review of the relevant medical records, including 
the service medical records.  Thus, a preponderance of the 
evidence is unfavorable to the claims seeking service 
connection for either a left or right knee disability, other 
than the left knee SFW scar for which service connection is 
already service-connected.  

The Board recognizes the sincerity of the appellant's belief 
in the merits of his service connection claims; however, a 
claimant's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Accordingly, these claims must be denied.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

The Rating Schedule provides that slight injuries to Muscle 
Group XIV, the anterior thigh group, will be noncompensably 
rated.  A moderate injury to this muscle group warrants a 
10 percent rating; a moderately severe injury, 30 percent; 
and the maximum rating of 40 percent will be assigned for a 
severe injury to this muscle group.  38 C.F.R. § 4.73. 
Diagnostic Code 5314.  See also 38 C.F.R. § 4.56.  This 
portion of the Rating Schedule was revised, effective July 3, 
1997, but this revision did not involve any substantive 
change to the aforementioned rating provision.  

Under the rating criteria in effect prior to August 30, 2002, 
third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
The next higher rating of 20 percent required evidence of 
third degree burn scars of an area or areas exceeding 
12 square inches (77.4 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Otherwise, rate based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evidence of record in this case indicates that the 
service-connected SFW to the left thigh has currently 
resulted in no more than a moderate injury (as described in 
38 C.F.R. § 4.56 and cited to the appellant in the statement 
of the case and in the February 1998 supplemental statement 
of the case) to Muscle Group XIV.  Thus, it was reported on 
the most recent VA examination of the appellant in May 1999 
that there were no palpable metal fragments in the left thigh 
at that time, nor was there evidence of quadriceps muscle 
atrophy or of muscle loss.  The strength of the left thigh 
with extension and flexion was within normal limits.  
Although the appellant complained of excessive fatigability 
with stair climbing, excessive fatigue or weakened motion 
could not be elicited on this examination of the left thigh.  
There was also no evidence of left leg functional impairment 
due to pain, nor was there evidence found of any nonservice-
connected disability to account for the appellant's symptoms 
of subjective weakness of the left leg.  The three SFW scars 
on the left thigh noted on this examination were all 
superficial, nontender and well-healed.  These findings are 
consistent with those reported on earlier VA examinations in 
May 1996 and December 1997, and there has been no indication, 
or even a contention by the appellant, that his service-
connected left thigh SFW has worsened since the last VA 
examination.  The appellant's subjective complaints of pain 
and weakness in the left thigh or leg have never been 
objectively confirmed.  In sum, the objective evidence 
demonstrates that the disability does not more nearly 
approximate the moderately severe disability required for a 
higher rating than the moderate disability contemplated by 
the assigned rating.  

The available evidence is not always consistent concerning 
the size and shape of the service-connected third degree burn 
scar on the left upper arm.  However, it was reported on the 
most recent VA examination in November 2002 that this burn 
scar was 32 square cm. in area.  This is more-or-less 
consistent with the reports on the May 1996 VA examination of 
45 square cm.; of 30 square cm. on the March 1996 VA 
examination; and of 40 square cm. reported in service in May 
1946.  In general, the preponderance of the evidence 
indicates that the service-connected left arm burn scar has 
never exceeded 77.4 square cm. in area.  Moreover, with the 
exception of the (somewhat suspect) May 1996 VA examination 
when intermittent pain with exertion in this region was 
noted, this left arm burn scar is consistently described as 
superficial, well-healed, nontender, with no adhesions, and 
causing no functional impairment of the left arm.  The most 
recent VA examiner in November 2002 was at some pains to 
specify that this burn scar was of cosmetic significance 
only.  It seems clear that the damage to Muscle Group VI, as 
reported on the August 1949 VA examination, has long since 
healed and resolved.  Likewise, the appellant's contentions 
concerning muscular abnormalities of the left arm have not 
been objectively verified on recent VA examinations.  Thus, 
the requirements for a rating in excess of 10 percent under 
either the old or new rating criteria have not been 
satisfied.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for either of the 
disabilities at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either of these 
disabilities and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

Service connection for disability of the left knee (other 
than a SFW scar) is denied.  

Service connection for disability of the right knee is 
denied.  

A rating in excess of 10 percent for the residuals of SFWs to 
the left thigh is denied.  

A rating in excess of 10 percent for third degree burn scars 
of the left upper arm is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



